Citation Nr: 0627152	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-13 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
December 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted service connection for 
hepatitis and rated this disability as 0 percent disabling, 
effective January 1, 1998.  

By a decision issued in July 1998, the RO increased the 
rating for hepatitis C from 0 percent to 10 percent disabling 
effective from January 1, 1998.  The veteran thereafter 
perfected an appeal for a rating in excess of 10 percent for 
hepatitis C.  

Since this appeal stems from an original grant of service 
connection, the issue is whether the veteran is entitled to a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).

In April 2005, the Board remanded the case to the RO for 
further development.  The case was later returned to the 
Board for continuation of appellate review.  


FINDINGS OF FACT

1.  Since January 1, 1998, hepatitis C has not, overall, been 
manifested by a disability picture that involves minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance, necessitating dietary 
restriction or other therapeutic measures.  

2.  Since January 1, 1998, hepatitis C has also not, overall, 
been manifested by daily fatigue, malaise, anorexia, (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, nor has it resulted in 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting , anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, in any 12-month period.  



CONCLUSION OF LAW

A rating in excess of 10 percent for Hepatitis C is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (prior to July 2, 2001) and 
38 C.F.R. § 4.114, Diagnostic Code 7354 (since July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, dated in 
April 2005 and October 2005, from the RO to the appellant 
that were issued subsequent to the initial RO decision of 
April 1998 from which this appeal stems.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by the letters 
of April 2005 and October 2005, which was after the RO's 
April 1998 decision assigning a 10 percent rating for 
hepatitis C.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to preliminary duties to notify and assist under 
the VCAA, the Board notes that the RO, in February 2006, 
scheduled the veteran for a VA examination to evaluate the 
nature and extent of his hepatitis C.  The requested 
examination was in compliance with the Board's April 2005 
remand order directing an up-to-date examination for 
hepatitis C, in order to provide medical data to consider the 
new criteria for hepatitis C, that became effective July 2, 
2001.  The veteran, however, failed to report without any 
good cause to his scheduled VA examination.

38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  When the veteran does not appear for a 
scheduled examination in conjunction with an original 
compensation claim (e.g., a Fenderson claim), the claim will 
be rated on the evidence of record, which the Board will do 
in this case.  38 C.F.R. § 3.655(b) (2005). 

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  Absent evidence that the 
claimant notified VA of a change of address and absent 
evidence that any notice sent to him at his last known 
address has been returned as undeliverable, VA is entitled to 
rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 
(1996).  

With respect to the presumption of regularity, the RO sent 
the veteran a letter in October 2005 advising him of 
difficulties it had encountered in trying to contact him.  
That letter was sent to the veteran's last known address of 
record.  The RO advised that it had attempted, in October 
2004, to send the veteran a supplemental statement of the 
case (SSOC) outlining the procedural and evidentiary 
developments in his case.  In its October 2005 letter, the RO 
informed the veteran that the SSOC had been returned as 
"undeliverable."  

The October 2005 letter specifically directed the veteran to 
inform the RO of his current address; as well, the letter 
asked if he would be willing to report for a VA examination 
to determine the current severity of his hepatitis C.  A 
document in the claims file shows that the RO verified, 
through a website for searching addresses, that the mailing 
address it had on file for the veteran was, in fact, his most 
recently listed mailing address.  In any event, notations in 
the claims file establish that the veteran did not reply to 
the October 2005 letter and that the October letter was not 
returned as "undeliverable."  Here, the claimant has not 
presented "clear evidence" to the effect that VA's regular 
mailing practices were not regular or that they were not 
followed, and hence, he has not rebutted the presumption of 
regularity.  

Here, the duty to assist has been frustrated by the veteran's 
failure to report for a VA examination that may have produced 
evidence essential to his claim.  In light of the veteran's 
failure to show good cause for not reporting for examination, 
the Board finds that no further assistance is due in this 
case.  See 38 C.F.R. § 3.655 (2005); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty 
to assist is not always a one-way street, or a blind alley, 
and that the veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination and 
submit all the medical evidence supporting his claim).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's April 2005 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

As for assisting the veteran with his claim, the claimant's 
service medical records are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from a non-VA medical source have also been obtained.  
The failure to report for an examination to assess the 
current severity of his hepatitis C, as well as the RO's 
attempts to contact the veteran to schedule that examination 
are discussed above.  In sum, there is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to further attempt to notify of the 
inability to obtain records does not arise in this case.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hepatitis C, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

VA's criteria for evaluating liver disorders were revised, 
effective July 2, 2001, during the pendency of the veteran's 
appeal.  Where a law or regulation changes after a claim has 
been filed, but before administrative or judicial review has 
been completed, the version most favorable to the claimant 
generally applies.  At the same time, however, revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date. VAOPGCREC 3-2000.  The 
RO has considered the veteran's hepatitis C under both the 
former and revised criteria.  

Under criteria in effect prior to July 2, 2001, infectious 
hepatitis was rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7345:

A 100 percent rating was warranted for the disability where 
there was marked liver damage manifested by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  

A 60 percent rating was warranted for moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  

A 30 percent rating was warranted where there was minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  

A 10 percent rating was warranted where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

A noncompensable rating was warranted, if infectious 
hepatitis was healed, nonsymptomatic.  

Under criteria in effect since July 2, 2001, Hepatitis C (or 
non-A, non-B) is rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7354:

A 100 percent rating is warranted where there is serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection:  Near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

A 60 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

A 40 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 20 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 10 percent rating is warranted where there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

A 0 percent rating is warranted where hepatitis C is 
nonsymptomatic.

Note (1):  Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  (See § 4.14.).

Note (2):  For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Analysis

A physical examination was conducted in September 1997 for 
the veteran's retirement from service.  It was stated that he 
had been diagnosed with hepatitis C.  

On VA general medical examination in February 1998, it was 
found that the veteran was 5' 11" tall and weighed 182 
pounds; he was described as well-developed and well-
nourished.  The assessments included liver problem with 
elevated SGOT.  

Following his retirement, the veteran was evaluated at a 
service department medical facility in April 1998.  He denied 
any symptoms due to hepatitis C.  In particular, he denied 
excessive fatigue and indicated he considered himself 
athletic.  On physical examination, the abdomen was 
nontender; no hepatomegaly was detected.  An ultrasound of 
the liver was interpreted as normal.  The assessment was 
elevated liver enzymes, which was consistent with chronic 
hepatitis C.  A June 1998 treatment addendum indicates that a 
liver biopsy had shown a patchy increase of iron 
accumulation, which was consistent with mild hemosiderosis, 
secondary to inflammation caused by hepatitis C.  The 
assessment was mild hepatitis C.  

Clinical notes from Michael N. Steinbook, M.D., indicate that 
the veteran was first seen in October 1998 for treatment of 
hepatitis C.  He was to receive Interferon therapy.  When he 
was last seen in March 1999, the veteran related that he was 
doing extremely well.  The assessment was that hepatitis C 
was improving.  At office appointments, physical examination 
showed no hepatomegaly.  The physician's progress notes are 
the most recent medical data in the claims file regarding the 
veteran's chronic hepatitis C.  

The available medical evidence establishes that the veteran 
has been diagnosed with hepatitis C.  Hepatitis C was rated 
under Diagnostic Code 7345 prior to July 2. 2001, and was 
rated under Diagnostic Code 7354 after July 2, 2001.  

On the available medical evidence, there is no showing that 
hepatitis C has produced ongoing symptoms of anxiety or 
fatigue.  Moreover, although the veteran's private physician 
had noted gastrointestinal disturbance, he did not specify if 
the gastrointestinal disturbance was referable to service-
connected hepatitis C or to gastroesophageal reflux disease 
(GERD) or peptic ulcer disease.  

Service connection has not been granted for GERD or peptic 
ulcer disease, and any impairment referable to these 
conditions may not be considered in determining the extent of 
impairment from service-connected hepatitis C.  However, even 
assuming that much of the veteran's gastrointestinal 
disturbance was attributable to hepatitis C, the physician's 
progress notes indicate that the gastrointestinal disturbance 
had resolved by March 1999, more than seven years ago.  

Dr. Steinbook's records show that, about seven years ago, the 
veteran did require Interferon therapy for hepatitis C.  
However, the most recent available evidence from that 
physician indicates that the veteran's hepatitis C had 
improved.  Absent more recent clinical data, there is no 
basis to assume that the veteran has continued to require 
Interferon therapy.  In all, at no time during the appeal 
period, were the criteria satisfied for assignment of a 
rating higher than 10 percent for hepatitis C under 
Diagnostic Code 7345.  

On the available medical evidence, there is also no showing 
that the veteran experiences a complex of symptoms that 
includes daily fatigue, malaise, or anorexia; or that he 
requires dietary restrictions or continuous medication for 
control of hepatitis C.  The medical evidence also does not 
establish that he has experienced a pattern of incapacitating 
episodes, as defined above in Diagnostic Code 7354.  In all, 
at no time during the appeal period, were the criteria 
satisfied for assignment of a rating higher than 10 percent 
for hepatitis C under Diagnostic Code 7354.  

The Board has considered whether a "staged" rating is 
appropriate for hepatitis C.  The record, however, does not 
support assigning a different percentage disability rating 
during the period in question than did the RO.  Fenderson, 
supra.  For the reasons discussed above, the claim for a 
rating in excess of 10 percent for hepatitis C must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating in excess of 10 percent for hepatitis C is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


